        Case 4:18-cr-00015-BMM Document 70 Filed 07/23/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                   CR-18-15-GF-BMM
                Plaintiff,
      vs.

BRANDON LEWIS KELLY,                                      ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on July 16, 2020. (Doc. 69.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on July 16, 2020. (Doc. 65.)

The United States accused Kelly of violating his conditions of supervised release
        Case 4:18-cr-00015-BMM Document 70 Filed 07/23/20 Page 2 of 4



1)by failure to participate in substance abuse testing; 2) by failure to report to

probation office; 3) by using a controlled substance; and 4) by failure to

participate in substance abuse treatment. (Doc. 62).

      At the revocation hearing, Kelly admitted that he had violated the conditions

of his supervised release: 1)by failure to participate in substance abuse testing; 2)

by failure to report to probation office; 3) by using a controlled substance; and 4)

by failure to participate in substance abuse treatment (65.) Judge Johnston found

that the violations Kelly admitted proved to be serious and warranted revocation,

and recommended that Kelly receive a custodial sentence of 4 months, with 56

months of supervised release to follow, with the first 60 days spent at a secure

inpatient substance abuse treatment center. Judge Johnston recommended that after

being released from the inpatient substance abuse treatment facility, Kelly should

participate in an out patient substance abuse treatment program, as directed by his

probation office. Kelly was advised of the 14 day objection period and his right to

allocute before the undersigned. Kelly waived those rights. (Doc. 65.)

      The violations prove serious and warrant revocation of Kelly’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 69) are ADOPTED IN FULL.
        Case 4:18-cr-00015-BMM Document 70 Filed 07/23/20 Page 3 of 4



       IT IS FURTHER ORDERED that Defendant Brandon Lewis. Kelly be

incarcerated for a term of 4 months of custody, with 56 months of supervised

release to follow, with the first 60 days spent at a secure inpatient substance abuse

treatment center. After being released from the inpatient substance abuse treatment

facility, Kelly should participate in an out patient substance abuse treatment

program, as directed by his probation office

      DATED this 23rd day of June, 2020.
Case 4:18-cr-00015-BMM Document 70 Filed 07/23/20 Page 4 of 4
